Title: From Benjamin Franklin to Jacques de Romas, 29 July 1754
From: Franklin, Benjamin
To: Romas, Jacques de


Sir,
Philadelphia, July 29. 1754
Your most obliging Favour of Octob. 19 with your two very ingenious Memoirs on the subject of Electricity, came not to hand till yesterday. By this Vessel, which is just departing for London, I can only acknowledge the Receipt of them, and assure you that the Correspondence so kindly offer’d will be extreamly agreable to me. A more particular answer I must defer till the next Opportunity; in the mean time I send you a late Paper of mine on Lightning, which perhaps may not be published before this reaches your Hands.
I am very respectfully, Sir, Your most obedient humble servant
B. Franklin
M. Romas
